Citation Nr: 1534192	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946; his military occupational specialty (MOS) was clerk typist, but there is objective evidence on file that his duties in service included tank crewman.  

This case initially came before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The case was remanded by the Board in March 2014 for a personal hearing.  A videoconference hearing was scheduled for July 17, 2014, and the Veteran was notified of the hearing by VA letter in May 2014.  As he failed to appear for the July 2014 hearing without explanation, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In August 2014, the Board granted entitlement to service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral hearing loss to the RO for a nexus opinion.  As a VA nexus opinion was obtained in March 2015, there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2011, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the March 2011 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

According to a February 2012 Formal Finding on the Unavailability of Service Records, unsuccessful attempts were made to obtain the Veteran's service treatment records from the National Personnel Records Center.  The Veteran was informed in March 2011 of the unavailability of his service treatment records and requested to provide any of the missing records.  The Veteran was informed in the March 2011 letter from VA of other possible sources of evidence to support his claim, such as lay statements from people who knew him in service.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiologic evaluation was obtained in April 2011, with nexus opinions obtained in March 2012 and March 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examination and nexus opinions obtained in this case are adequate, as the evaluation involves review of the record, audiologic examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  Also, there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis of the Claim

The Veteran seeks service connection for bilateral hearing loss as a result of service exposure to acoustic trauma. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

As noted above, the Veteran's service treatment records are unavailable.
A VA audiologic evaluation was conducted in April 2011.  The Veteran complained of acoustic trauma in service as a gunner in a tank without hearing protection and said that he had had hearing problems for approximately 20 years.  Audiometric testing showed pure tone thresholds at the relevant frequencies in the right ear of 45 decibels at 500 and 1000 hertz, 60 decibels at 2000 hertz, 70 decibels at 3000 hertz, and 80 decibels at 4000 hertz, for an average of 64 decibels.  Pure tone thresholds in the left ear were 60 decibels at 500 and 1000 hertz, 70 decibels at 2000 hertz, 80 decibels at 3000 hertz, and 85 decibels at 4000 hertz, for an average of 74 decibels.  Speech recognition ability was 86 percent in the right ear and 68 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  No nexus opinion was provided because the Veteran's service treatment records were not on file and it was not clear if they had been destroyed by fire.   

Lay statements dated in April 2011 from friends and a co-worker of the Veteran who have known him for up to 35 years report on his difficulty with hearing.  The Veteran's brother-in-law, who has known him for over 50 years, reported that he remembers the Veteran's hearing problems beginning in the mid-to-late 1950's.

According to a March 2012 VA opinion from a VA audiologist, which included a review of the record, it was less likely as not that the Veteran's current bilateral hearing loss is due to service acoustic trauma because the Veteran reported on VA evaluation in April 2011 that his hearing loss began about 20 years prior to evaluation, which is almost 45 years after service discharge.  The audiologist noted that the relevant literature does not support the concept of delayed onset of hearing loss.

The case was remanded by the Board in August 2014 for an opinion that addressed the issue of whether the pattern of hearing loss shown in the April 2011 audiogram was consistent with service noise exposure.  After review of the record, the VA audiologist who provided the March 2012 opinion concluded in March 2015 that it was less likely than not that the Veteran's current hearing loss is caused by or is the result of noise exposure during service because the Veteran's April 2011 audiogram does not exhibit a "noise notch" pattern that would be typical of noise-induced hearing loss; rather, the configuration is typical of age-related hearing loss.  Additionally, the audiologist referred to the notation on evaluation in April 2011 that the Veteran's hearing loss began approximately 20 years earlier, which is many years after service discharge.  To support the opinion, the audiologist cited to the Institute of Medicine's 2006 report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" does not support the concept of delayed onset of hearing loss years following exposure to acoustic trauma.

The Veteran has never definitively stated that he experienced hearing loss in service.  Cf. Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  There is also no definitive statement from the Veteran that he has had hearing loss ever since service.  As there is however evidence that the Veteran's duties in service included tank crewman, service exposure to acoustic trauma is conceded.  The mere fact that the Veteran experienced an in-service injury is not enough; there must be chronic disability resulting from such in-service injury.  There is no post-service medical evidence of loss of hearing until many years after service discharge.  Opinions by a VA audiologist in March 2012 and March 2015, which are based on a review of the relevant evidence and pertinent medical literature, are against the conclusion that the Veteran's current hearing loss is due to acoustic trauma in service, as the hearing pattern shown on audiogram in April 2011 is indicative of age-related hearing loss.  There is no medical nexus opinion on file in favor of the claim.

Due consideration has been given to the lay statements from the Veteran and others in support of his claim.  Although the Veteran is competent to report his subjective symptoms of hearing loss, and his friends and brother-in-law are competent to report their observations of the Veteran's hearing problems over the years, lay persons are not competent to opine that the Veteran currently has bilateral hearing loss due to in-service acoustic trauma or that hearing problems experienced over the years are due to in-service acoustic trauma.  The diagnosis of hearing loss based on an audiogram and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  In fact, lay statements from the Veteran's friends and brother-in-law relate to hearing problems no earlier than the mid 1950's, which is still approximately 10 years after service discharge.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, as the medical evidence does not show hearing loss disability due to service, service connection for bilateral hearing loss is denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


